United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Naperville, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1538
Issued: May 11, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 11, 2019 appellant, through counsel, filed a timely appeal from a June 14, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the June 14, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a right ankle
condition causally related to the accepted April 12, 2018 employment incident.
FACTUAL HISTORY
On April 30, 2018 appellant, then a 49-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on April 12, 2018 she injured her right ankle and lower leg
in the performance of duty. On the reverse side of the claim form, the employing establishment
indicated that appellant was injured in the performance of duty. It stated that she stopped working
on April 19, 2018 and returned to work on May 5, 2018. The employing establishment noted that
it disagreed with appellant’s statements about her injury because she continued to work for several
days after the incident.
In April 17 and 30, 2018 statements, appellant noted that while at work on April 12, 2018,
her right foot got caught under a lift while she was pulling the lift up from under a wire cage, and
she immediately felt pain and started walking with a limp.
An April 19, 2018 note from Dr. Chandra Sharma, a family medicine specialist, indicated
that appellant was seen for a right ankle injury. She instructed appellant to rest and elevate her
foot, use a cold or warm compression, and take pain medication.
A May 4, 2018 magnetic resonance imaging (MRI) scan of appellant’s right foot indicated
normal results.
A May 7, 2018 note from Dr. Joe George, a podiatric surgery specialist, indicated that
appellant was under his care and unable to return to work until further evaluation. A May 15, 2018
note from Dr. George indicated that appellant could not return to work due to a sprain to the
talofibular ligament of her right ankle. He noted that appellant would be reevaluated in a week,
and that it was expected she would be in a controlled ankle movement (CAM) boot for two to four
weeks. Letters dated May 18 and June 15, 2018 from Dr. George repeated this information. In a
June 15, 2018 letter, he indicated that appellant would be unable to return to work until she was
released.
In a July 6, 2018 development letter, OWCP advised appellant that the documentation
received to date was insufficient to establish her claim for compensation benefits. It explained that
it had not received a diagnosis in connection to her injury. Accordingly, OWCP afforded appellant
30 days to submit a narrative medical report from a qualified physician that included a diagnosis
and an explanation as to how the reported work incident either caused or aggravated a medical
condition.
A July 13, 2018 letter from Dr. George indicated that appellant was injured on
April 12, 2018. He noted that she sprained the tibiofibular ligament of her right ankle and
developed tarsal tunnel syndrome in her right ankle. Dr. George reported that she had been
wearing a CAM boot and doing physical therapy, and instructed that she should remain off work
until she was able to fully bear the weight of her boot. He noted that appellant would schedule a
surgical procedure known as Tailor’s bunionectomy as soon as possible. After the procedure

2

appellant would remain in the boot for four to six weeks, and then would completely recover four
to six months after her surgery.
By decision dated July 19, 2018, OWCP denied appellant’s traumatic injury claim finding
that the evidence of record was insufficient to establish causal relationship between her diagnosed
conditions and the April 12, 2018 accepted employment incident.
On May 3, 2018 appellant filed a grievance recounting the details of the April 12, 2018
accepted employment incident and requesting pay for sick leave she took due to the incident.
In a November 27, 2018 note, Dr. George indicated that appellant had been under his care
and was incapacitated and unable to return to work until she fully recovered from her October 10,
2018 right ankle arthroscopy with debridement and anterior talofibular ligament repair. A
December 13, 2018 note from Dr. George reported that she was under his care and was
incapacitated and unable to return to work until released.
A December 16, 2018 letter from Dr. George indicated that appellant sustained a right
ankle injury at work on April 12, 2018 which caused pain and instability. Dr. George recounted
that he attempted to treat appellant conservatively with immobilization and anti-inflammatories,
but her condition had not improved, so he recommended surgical intervention. Thereafter, it was
noted that on October 10, 2018 appellant underwent right ankle arthroscopy and ligament
stabilization, and since then she had been recovering. Dr. George opined that her right ankle
condition was related to her April 12, 2018 injury, and that the course of her recovery correlated
with the type of injury she sustained. He further opined that there did not seem to be a preexisting
condition that caused her injury, and that her injury and subsequent treatment was the sole reason
why she was unable to work at that time.
On March 18, 2019 appellant, through counsel, requested reconsideration and submitted
additional medical evidence.
A February 6, 2019 note from Dr. George indicated that appellant was under his care and
unable to return to work until released. In an April 18, 2019 note, Dr. George indicated that
appellant was under his care and had been incapacitated since May 7, 2018. Another April 18,
2019 note reported that appellant was under his care and could return to work, but only perform
sedentary duty. Dr. George indicated that appellant had nerve damage and numbness in her right
leg and foot, and that she had been incapacitated since May 2018. A May 16, 2019 letter from
Dr. George indicated that appellant was allowed to return to work with the permanent restrictions
of sitting down, elevating her right leg as needed, and lifting up to five pounds.
Appellant also submitted a May 7, 2018 medical report from Dr. George who indicated
that appellant presented with ankle pain from an injury that occurred on April 12, 2018.
Dr. George noted that appellant was pushing a lift cart at work when she let the cart go and it rolled
over her foot. A dermatologic examination revealed a moderate edema on the lateral aspect of
appellant’s right ankle and hind foot and marginal ecchymosis. A musculoskeletal examination
revealed moderate pain upon palpation of the lateral collateral ligament complex of the right ankle,
the anterior talofibular ligament with the foot in plantarflexion and inversion, and the calcaneofibular ligament with the foot in dorsiflexion and inversion. Mild pain upon palpation was elicited
from the posterior tibiofibular ligament, the posterior tibiofibular tendon, and the fibular malleolus.
Circumduction motion of appellant’s right foot at the ankle was mildly symptomatic with no
3

evidence of peroneal tendon subluxation. Dr. George diagnosed a right ankle tibiofibular ligament
sprain and tarsal tunnel syndrome of the right lower limb.
By decision dated June 14, 2019, OWCP denied modification of its July 19, 2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee sustained a traumatic injury in the performance of duty, OWCP
begins with an analysis of whether fact of injury has been established.7 Fact of injury consists of
two components that must be considered in conjunction with one another. The first component is
whether the employee actually experienced the employment incident that allegedly occurred.8 The
second component is whether the employment incident caused a personal injury.9
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete and accurate factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment incident.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right ankle
condition causally related to the accepted April 12, 2018 employment incident.
In support of her claim, appellant submitted an April 19, 2018 note from Dr. Sharma which
indicated that appellant was seen for a right ankle injury. This note did not contain a diagnosis or
provide an opinion as to the cause of the ankle injury. Dr. Sharma’s note is insufficient to establish
causal relationship because it does not provide a history of injury or a firm diagnosis of a particular
4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

medical condition.11 Furthermore, she does not address the issue of causal relationship. The Board
has held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.12
Dr. George’s May 15, 2018 and April 18, 2019 notes indicate that appellant could not
return to work due to a sprain to the talofibular ligament of her right ankle. His July 13, 2018 letter
indicated that she was injured on April 12, 2018 and sprained the tibiofibular ligament of her right
ankle and developed tarsal tunnel syndrome on her right ankle. However, this evidence fails to
address the issue of causal relationship and is therefore insufficient to establish appellant’s claim.13
The December 16, 2018 letter from Dr. George opined that appellant sustained a right
ankle injury at work on April 12, 2018 which caused pain and instability. He noted that her right
ankle condition was related to her April 12, 2018 injury, and that the course of her recovery
correlated with the type of injury she sustained. Dr. George further noted that there did not seem
to be any preexisting condition that caused appellant’s injury, and that her injury and subsequent
treatment was the sole reason why she was unable to work at that time. To be of probative medical
value a medical opinion must explain how physiologically the movements involved in the
employment incident caused or contributed to the diagnosed conditions.14 In this note, Dr. George
fails to explain how the April 12, 2018 accepted employment incident caused appellant’s
diagnosed conditions of a right ankle tibiofibular ligament sprain and right ankle tarsal tunnel
syndrome. Therefore, this report is insufficient to establish appellant’s claim.
Appellant also submitted an MRI scan of her right ankle. The Board has explained that,
standing alone, diagnostic studies lack probative value on the issue of causal relationship as they
do not address whether the employment incident caused any of the diagnosed conditions.15
The Board finds that the record lacks medical evidence containing a rationalized opinion
supporting causal relationship between appellant’s right ankle conditions and the accepted
April 12, 2018 employment incident. Thus, appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish right ankle
conditions causally related to the accepted April 12, 2018 employment incident.

11

B.P., Docket No. 19-1054 (issued November 14, 2019).

12

C.C., Docket No. 19-0442 (issued July 22, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
13

Id.

14

Supra note 9.

15

N.B., Docket No. 19-0221 (issued July 15, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the June 14, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 11, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

